DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on December 31, 2021 for application S/N 15/056,709. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-17 and 19-20 are allowed and independent claim 18 is cancelled. 
.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 15/056,709 was given via email by Mr. Francis Lammes (Registration No. 55,353) on 1/25/2022.



Claim 11 (Amendment):
A computing system comprising:
a hardware processor; and
a memory comprising machine readable instructions that when executed by the hardware processor cause the hardware processor to:
detect that a removable data volume has been attached to the computing system, the removable data volume being identified by a unique label;
in response to determining that a portion of the unique label matches a predefined value, search a rule database for a device manager rule associated with the unique label;
invoke a catalog container based on the device manager rule, the catalog container including a first application for examining metadata stored on the removable data volume;
with the catalog container, examine, using the first application, metadata stored on the removable data volume, to identify a second application having characteristics for processing a first piece of data stored on the removable data volume;
with the catalog container, search a public container database for an application container comprising the second application; 
responsive to identifying the application container comprising the second 
with the application container, access, using the second application, the first piece of data stored on the removable data volume.

Claim 18, cancelled.
Claim 19 (Amendment):
		The method of claim [[18]]1, further comprising, detecting that a second removable data volume has been connected to the computing system, the second removable data volume storing metadata that indicates at least one different application and a second set of characteristics for the at least one different application associated with at least one piece of data on the second removable data volume.




Allowable Subject Matter

Claims 1-17 and 19-20 submitted on December 21, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Meza teaches automatic detection of removable data volume devices upon attaching them. Meza further teaches invoking/launching “catalog container” or a database that contains various devices information. Prior art Jaquette teaches detecting removable data volume by its matching identifier. Nelson teaches searching for publicly available pluggable software modules. Prior art of record Linden teaches loading of applications from data stored in the removable device but the prior arts of record do not specifically suggest “with the catalog container, examining, using the first application, metadata stored on the removable data volume, to identify a second application having characteristics for processing a first piece of data stored on the removable data volume;
with the catalog container, searching a public container database for an application container comprising the second application; ” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 11 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 11.
Meza teaches automatic detection of removable data volume devices upon attaching them. Meza further teaches invoking/launching “catalog container” or a database that contains various devices information. Prior art Jaquette teaches detecting removable data volume by its matching identifier. Nelson teaches searching for publicly available pluggable software modules. Prior art of record Linden teaches loading of applications from data stored in the removable device but the prior arts of record do not specifically suggest “with the catalog container, examine, using the first application, metadata stored on the removable data volume, to identify a second application having characteristics for processing a first piece of data stored on the removable data volume;
with the catalog container, search a public container database for an application container comprising the second application; ” with all the other limitations recited in the independent claims 11.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 11 is allowed.  


The dependent claim 2-10, 12-17, 19 and 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164